Exhibit 10.1
THE TIMKEN COMPANY
1996 DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)
The Timken Company (the “Company”) hereby amends and restates, effective
December 31, 2008, its 1996 Deferred Compensation Plan (the “Plan”), which was
originally established on November 3, 1995, amended and restated effective as of
April 20, 1999, and further amended by Amendment No. 1 and No. 2. The Plan
provides key executives with the opportunity to defer base salary, incentive
compensation payments payable in cash or Common Shares, and certain Company
contributions, in accordance with the provisions set forth below.
ARTICLE I
DEFINITIONS
For the purposes of the Plan, the following words and phrases shall have the
meanings indicated in this Article I. Certain other words and phrases are
defined throughout the Plan and shall have the meaning so ascribed to them.
          1. “Account” shall mean a bookkeeping account maintained on behalf of
each Participant pursuant to Section 4 of Article II that is comprised of the
Base Salary Subaccount that is credited with Base Salary deferred by a
Participant, the Incentive Compensation Subaccount that is credited with cash
Incentive Compensation deferred by a Participant, a Vested Excess Core
Contribution Subaccount that is credited with Vested Excess Core Contributions
deferred by a Participant, and an Unvested Excess Core Contributions Subaccount
that is credited with Unvested Excess Core Contributions deferred (or deemed
deferred) by a Participant. A separate subaccount shall be maintained for
Incentive Compensation payable in the form of Common Shares. A Participant’s
Account(s) shall be further divided into the following subaccounts: (a) a
“Pre-2005 Subaccount” for amounts deferred by a Participant as of December 31,
2004 (and earnings and losses thereon) as determined under Treasury
Regulation Section 1.409A-6(a) or any successor provision, and (b) a “Post-2004
Subaccount” for amounts deferred for purposes of Section 409A of the Code by a
Participant after December 31, 2004 (and earnings and losses thereon). Amounts
in the Pre-2005 Subaccounts are intended to qualify for “grandfathered” status
pursuant to Treasury Regulation Section 1.409A-6(a) and therefore they shall be
subject to the terms and conditions

 



--------------------------------------------------------------------------------



 



specified in the Plan as in effect prior to January 1, 2005. A Participant’s
Account(s) shall be credited with earnings as described in Section 4 of
Article II of the Plan.
          2. “Base Salary” shall mean the annual fixed or base compensation,
payable monthly or otherwise to a Participant.
          3. “Beneficiary” or “Beneficiaries” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the remaining balance of the Participant’s Account(s) in the event of the death
of the Participant prior to receipt of the entire amount credited to the
Participant’s Account(s).
          4. “Board” shall mean the Board of Directors of the Company.
          5. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          6. “Change in Control” shall mean that:
     (i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51 percent of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity is owned,
directly or indirectly, by the shareholders of the Company generally prior to
the transaction; or
     (ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report thereto), as promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”), disclosing that any person
(as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation thereto under the
Exchange Act) of securities representing 30 percent or more of the combined
voting power of the then-outstanding voting securities of the Company; or
     (iii) The Company shall file a report or proxy statement with the
Securities and Exchange Commission (the “SEC”) pursuant to the Exchange Act
disclosing in response to Item 1 of Form 8-K thereunder or Item 5(f) of
Schedule 14A thereunder (or any successor schedule, form, report or item
thereto) that a change in control of the Company has or may have occurred, or
will or may occur in the future, pursuant to any then-existing contract or
transaction; or

 



--------------------------------------------------------------------------------



 



     (iv) The individuals who constituted the Board at the beginning of any
period of two consecutive calendar years cease for any reason to constitute at
least a majority thereof unless the nomination for election by the Company’s
shareholders of each new member of the Board was approved by a vote of at least
two-thirds of the members of the Board still in office who were members of the
Board at the beginning of any such period.
          7. “Committee” shall mean the Compensation Committee of the Board or
such other Committee as may be authorized by the Board to administer the Plan.
          8. “Common Shares” shall mean shares of common stock without par value
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 8 of
Article II of the Plan.
          9. “Company” shall mean The Timken Company and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of The Timken Company with any other corporation or
corporations.
          10. “Deferral Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the percentage or dollar amount of his or her Base Salary, Incentive
Compensation and/or Excess Core Contributions that is or will be deferred under
the Plan for the Deferral Period.
          11. “Deferral Period” shall mean the Year that commences after each
Election Filing Date, provided that a Deferral Period with respect to
Performance Units granted under the Long-Term Incentive Plans may be a period of
more than one Year.
          12. “Election Agreement” shall mean an agreement in the form that the
Company may designate from time to time that is consistent with the terms of the
Plan.
          13. “Election Filing Date” shall mean December 31 of the Year
immediately prior to the first day of the Year (or other Deferral Period
described in Section 11 of this Article) for which Base Salary, Incentive
Compensation and/or Excess Core Contributions would otherwise be earned.
          14. “Eligible Associate” shall mean an associate of the Company (or a
Subsidiary that has adopted the Plan) who is a participant in the Management
Performance Plan of the Company. In the case of associates who are residents of
the United States, an Eligible Associate shall include only those associates
whose position with the Company has a mid-point compensation of at least
$100,000 and who is

 



--------------------------------------------------------------------------------



 



a participant in the Management Performance Plan of the Company. Unless
otherwise determined by the Committee, an Eligible Associate shall continue as
such until Termination of Employment.
          15. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          16. “Excess Core Contributions” shall mean “Excess Company
Contributions” (other than the Company contributions that are made with respect
to a Participant’s “Excess Deferrals”) as defined in The Timken Company Post-Tax
Savings Plan.
          17. “Incentive Compensation” shall mean (i) cash incentive
compensation earned as an associate pursuant to an incentive compensation plan
now in effect or hereafter established by the Company, including, without
limitation, the Management Performance Plan, the Long-Term Incentive Plans, and
“Excess Deferrals” and “Excess Company Contributions” (other than Excess Core
Contributions) as defined in The Timken Company Post-Tax Savings Plan and
(ii) incentive compensation payable in the form of Common Shares pursuant to the
Long-Term Incentive Plans (other than restricted shares or options) or any
similar plan approved by the Committee for purposes of the Plan.
          18. “Incentive Filing Date” shall mean the date six months prior to
the end of a performance period with respect to which certain Incentive
Compensation is earned.
          19. “Long-Term Incentive Plans” shall mean The Timken Company
Long-Term Incentive Plan or other similar long-term incentive plans, as amended
from time to time.
          20. “Participant” shall mean any Eligible Associate who has at any
time elected to defer the receipt of Base Salary, Incentive Compensation, or
Excess Core Contributions in accordance with the Plan.
          21. “Payment Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the time of the commencement of a payment and the form of a payment of that
portion of the Participant’s Base Salary, Incentive Compensation and/or Excess
Core Contributions that is deferred pursuant to a Deferral Election under the
Plan.
          22. “Plan” shall mean this deferred compensation plan, which shall be
known as the 1996 Deferred Compensation Plan for The Timken Company.
          23. “Specified Employee” shall mean a “specified employee” with
respect to the Company (or a controlled group member) determined pursuant to
procedures adopted by the Company in

 



--------------------------------------------------------------------------------



 



compliance with Section 409A of the Code and Treasury
Regulation Section 1.409A-1(i) or any successor provision.
          24. “Subsidiary” shall mean any corporation, joint venture,
partnership, unincorporated association or other entity in which the Company has
a direct or indirect ownership or other equity interest and directly or
indirectly owns or controls more than 50 percent of the total combined voting or
other decision-making power.
          25. “Termination of Employment” means a separation from service within
the meaning of Treasury Regulation Section 1.409A-1(h)(1).
          26. “Unforeseeable Emergency” means an event that results in severe
financial hardship to a Participant resulting from (a) an illness or accident of
the Participant or his or her spouse, dependent (as defined in Section 152(a) of
the Code), or Beneficiary, (b) loss of the Participant’s property due to
casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as of result of events beyond the control of the Participant.
          27. “Unvested Excess Core Contribution” shall mean an Excess Core
Contribution made with respect to an Eligible Associate who has less than three
Years of Service as of the date such contribution is made.
          28. “Vested Excess Core Contribution” shall mean an Excess Core
Contribution made with respect to an Eligible Associate who has at least three
Years of Service as of the date such contribution is made.
          29. “Year” shall mean a calendar year.
          30. “Years of Service” shall mean “Years of Service” as defined in and
determined under The Timken Company Savings and Investment Plan.
ARTICLE II
ELECTION TO DEFER
          1. Eligibility. An Eligible Associate may make an annual Deferral
Election to defer receipt of all or a specified part of his or her Base Salary,
Incentive Compensation, or Vested or Unvested Excess Core Contributions for any
Deferral Period in accordance with Section 2 of this Article. Subject to
Section 3(iv) of this Article, an Eligible Associate who makes a Deferral
Election must also make a Payment Election with respect to the amount deferred
in accordance with Section 3 of this Article. An Eligible

 



--------------------------------------------------------------------------------



 



Associate’s entitlement to defer shall cease on the last day of the Deferral
Period in which he or she ceases to be an Eligible Associate.
          2. Deferral Elections. All Deferral Elections, once effective, shall
be irrevocable, shall be made on an Election Agreement filed with the Director –
Total Rewards of the Company (or other Company administrative representative as
may be designated by the Committee), and shall comply with the following
requirements:
     (i) The Deferral Election on the Election Agreement shall specify the
percentage or the dollar amount of a Participant’s Base Salary, Incentive
Compensation and/or Excess Core Contributions that is to be deferred.
     (ii) The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date; provided, however, that to the extent
permitted by Section 409A of the Code, the Company may permit Participants to
make a Deferral Election with respect to Incentive Compensation that constitutes
“performance-based compensation” (within the meaning of
Section 409A(a)(4)(B)(iii) of the Code) at a time later than the Election Filing
Date but no later than the Incentive Filing Date, and in such event, the
Deferral Election shall be effective as of such Incentive Filing Date.
Notwithstanding the foregoing, an employee who first becomes an Eligible
Associate during the course of a Year, rather than as of the applicable Election
Filing Date, shall make such Deferral Election with respect to Base Salary,
Incentive Compensation and/or Excess Core Contributions within thirty days
following the date the employee first becomes eligible to participate in the
Plan. Such Deferral Election shall be effective on the date made and, unless the
proviso in the first sentence of this Section 2(ii) applies, shall be effective
with regard to Base Salary, Incentive Compensation and/or Excess Core
Contributions (whichever is elected for deferral by the Participant) earned
during such Year following the filing of the Election Agreement with the
Company, as determined pursuant to the pro-ration method permitted under
Section 409A of the Code. For purposes of the preceding sentence, where an
individual has ceased being eligible to participate in the Plan (other than the
accrual of earnings), regardless of whether all amounts deferred under the Plan
have been paid, and subsequently becomes eligible to participate in the Plan
again, the individual shall be treated as being initially eligible to
participate in the Plan if the individual had not been eligible to participate
in the Plan (other than the accrual of earnings) at any time during the
twenty-four month period ending on the date the individual again becomes
eligible to participate in the Plan.

 



--------------------------------------------------------------------------------



 



     (iii) Notwithstanding the foregoing provisions of Section 2 of this
Article, an Eligible Associate with less than three Years of Service as of the
date of an Excess Core Contribution shall elect, or (in the absence of a
properly filed Election Agreement shall be deemed to have elected), to defer all
of his or her Unvested Excess Core Contribution for a Year (and any Election
Agreement to the contrary shall be disregarded and treated as not properly filed
hereunder).
     (iv) Subject to Section 3(iv) of this Article, in order to revoke or modify
a Deferral Election with respect to Base Salary, Incentive Compensation and/or
Excess Core Contributions for any particular Year, a revocation or modification
must be delivered to the Director – Total Rewards of the Company (or other
Company administrative representative as was previously designated by the
Committee) prior to the Election Filing Date or the Incentive Filing Date (as
applicable).
          3. Payment Elections. Subject to Sections 3(iv), 5, 6, and 7 of this
Article, all Payment Elections are irrevocable, shall be made on an Election
Agreement filed with the Director – Total Rewards of the Company (or other
Company administrative representative as may be designated by the Committee),
and shall comply with the following requirements:
     (i) Each Participant shall make a separate Payment Election with respect to
his or her Base Salary, Incentive Compensation, and Excess Core Contributions
that the Participant defers for the Deferral Period pursuant to the applicable
Deferral Election.
     (ii) Each Payment Election shall contain the Participant’s elections
regarding the time at which the payment of amounts deferred pursuant to the
specific Deferral Election shall commence.
               (1) A Participant may elect to commence payment upon either
(A) the date the Participant incurs a Termination of Employment for any reason
(other than by reason of death), including, without limitation, by reason of
retirement or (B) the date otherwise specified by the Participant in the
Election Agreement, including a date determined by reference to the date the
Participant incurs a Termination of Employment for any reason (other than by
reason of death), including, without limitation, by reason of retirement;
provided, however, that with respect to the deferral of any Unvested Excess Core
Contributions, payment shall not commence any sooner than the date on which the
Eligible Associate has achieved three Years of Service.

 



--------------------------------------------------------------------------------



 



               (2) Subject to Section 3(vi) of this Article, payments made in
accordance with the Participant’s election under Section 3(ii)(1)(A) of this
Article shall be paid or commence to be paid within 90 days following the
Termination of Employment and payments made in accordance with the Participant’s
election under Section 3(ii)(1)(B) of this Article shall be paid or commence to
be paid within 90 days following the date specified in the Election Agreement,
provided that, in either case, the Participant shall not have the right to
designate the year of payment.
     (iii) Each Payment Election shall contain the Participant’s elections
regarding the form of payment of the amount of his or her Base Salary, Incentive
Compensation, and Excess Core Contributions that the Participant deferred for
the Deferral Period pursuant to his or her Deferral Election.
               (1) A Participant may elect to receive payment in one of the
following forms: (A) a single, lump sum payment; (B) in a number of
approximately equal quarterly installments, not to exceed 40, as designated by
the Participant in his or her Election Agreement; or (C) subject to the approval
of the Director - Total Rewards of the Company (or other Company administrative
representative as may be designated by the Committee) at the time the
Participant makes his or her Payment Election, pursuant to an alternate payment
schedule designated by the Participant in his or her Election Agreement.
               (2) In the event that a Participant’s deferral of Base Salary,
Incentive Compensation, and Excess Core Contributions pursuant to his or her
Payment Election is payable in quarterly installments, all of the quarterly
installments during the installment period shall be approximately equal in
amount. The amount of the unpaid installment payments remaining in the
Participant’s Account(s) that is (a) attributable to the deferral of cash
compensation shall continue to bear interest as provided in Section 4(i) of this
Article and (b) attributable to the deferral of Incentive Compensation payable
in the form of Common Shares shall continue to be credited with dividends,
distributions and interest thereon as provided in Section 4(iv) of this Article.
     (iv) If in the case of a Vested Excess Core Contribution an Eligible
Associate fails to timely file an Election Agreement, the Company, within 2 1/2
months after the close of the Year during which the Vested Excess Core
Contribution was earned, shall pay to the Eligible Associate

 



--------------------------------------------------------------------------------



 



in a lump sum an amount equal to the Vested Excess Core Contribution without
interest. If in the case of an Unvested Core Contribution an Eligible Associate
fails to file properly an Election Agreement, the Eligible Associate
nevertheless shall be deemed as if the Eligible Associate had timely filed an
Election Agreement electing a lump sum payment to be made within 2 1/2 months
after the close of the Year during which the Eligible Associate achieved three
Years of Service, or if earlier, the close of the Year during which the Eligible
Associate incurs a Termination of Employment due to death, Disability (as
defined in the Savings and Investment Pension Plan) or Retirement (as defined in
the Savings and Investment Pension Plan).
     (v) Subject to Section 3(iv) of this Article, if the Payment Elections are
not made by the applicable Election Filing Date or Incentive Filing Date, as the
case may be, or are insufficient to be deemed effective as of such date, then a
Participant’s Deferral Election shall be null and void.
     (vi) Notwithstanding the foregoing provisions of Section 3 of this Article,
if the Participant is a Specified Employee, then any payment on account of
Termination of Employment that was scheduled to commence during the six-month
period immediately following the Participant’s Termination of Employment shall
commence on the first day of the seventh month after such Termination of
Employment (or, if earlier, the date of death). Any payments on account of
Termination of Employment that are scheduled to be paid more than six months
after such Participant’s Termination of Employment shall not be delayed and
shall be paid in accordance with provisions of Section 3(iii) of this Article.

 



--------------------------------------------------------------------------------



 



          4. Accounts.
     (i) Cash compensation that a Participant elects to defer shall be treated
as if it were set aside in an Account on the date the Base Salary or Incentive
Compensation would otherwise have been paid to the Participant. The Base Salary
and Incentive Compensation Subaccounts will be credited with interest computed
quarterly (based on calendar quarters) on the lowest balance in such Subaccounts
during each quarter at such rate and in such manner as determined from time to
time by the Committee. Unless otherwise determined by the Committee, interest to
be credited hereunder shall be credited at the prime rate in effect according to
the Wall Street Journal on the last day of each calendar quarter plus one
percent. Interest for a calendar quarter shall be credited to the Base Salary
and Incentive Compensation Subaccounts as of the first day of the following
quarter.
     (ii) An Excess Core Contribution that a Participant defers under the Plan
shall be treated as if it was credited to the Participant’s Account on the date
the Excess Core Contribution is made. An Excess Core Contributions Subaccount
shall be credited with interest computed quarterly (based on calendar quarters)
on the lowest balance in the Excess Core Contributions Subaccount during each
quarter at such rate and in such manner as determined from time to time by the
Committee. Unless otherwise determined by the Committee, interest to be credited
hereunder shall be credited at the prime rate in effect according to the Wall
Street Journal on the last day of each calendar quarter plus one percent.
Interest for a calendar quarter shall be credited to the Excess Core
Contributions Subaccount as of the first day of the following quarter.
     (iii) If as of the date of a Participant’s Termination of Employment the
Participant has not achieved three Years of Service, the Participant shall
forfeit his or her Unvested Excess Core Contributions Subaccount, including any
interest credited to such Subaccount. Notwithstanding the preceding sentence, a
Participant shall not forfeit his or her Unvested Excess Core Contributions
Subaccount if the Participant’s Termination of Employment is due to death,
Disability (as defined in the Savings and Investment Pension Plan) or Retirement
(as defined in the Savings and Investment Pension Plan).
     (iv) Incentive Compensation payable in the form of Common shares that a
Participant elects to defer shall be reflected in a separate Account, which
shall be credited with the number of Common Shares that would otherwise have
been issued or transferred and delivered to the Participant. Such Account,
following any applicable vesting period, shall be credited from time

 



--------------------------------------------------------------------------------



 



to time with amounts equal to dividends or other distributions paid on the
number of Common Shares reflected in such Account, and such Account shall be
credited with interest on cash amounts credited to such Account from time to
time in the manner provided in Subsection (i) above.
     (v) Except as described in Section 4(iii) of this Article, a Participant’s
Account shall be nonforfeitable.
          5. Death of a Participant. In the event of the death of a Participant,
the amount of the Participant’s Account(s) shall be paid to the Beneficiary or
Beneficiaries designated in a writing on a form that the Company may designate
from time to time (the “Beneficiary Designation”), in a lump sum within 90 days
of the day of death; provided that the Beneficiary or Beneficiaries shall not
have the right to designate the year of payment. A Participant’s Beneficiary
Designation may be changed at any time prior to his or her death by the
execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account(s) shall be paid to the Participant’s estate
in a lump sum within 90 days of the day of death; provided that the
representative of the estate shall not have the right to designate the year of
payment. In the event of the death of the Beneficiary or Beneficiaries after the
death of a Participant, the remaining amount of the Account(s) shall be paid in
a lump sum to the estate of the last Beneficiary to receive payments within
90 days of the day of death; provided that the representative of the estate
shall not have the right to designate the year of payment.
          6. Small Payments. Notwithstanding the foregoing provisions of this
Article II, if upon the applicable distribution date the Participant’s total
balance in his or her Account(s), in addition to the balances and accounts under
and any other agreements, methods, programs, plans or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan with the account balances
under the Plan under Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregate
Account Balance”), is less than $5,000, then the amount of the Participant’s
Aggregate Account Balance may, at the discretion of the Company, be paid in a
lump sum.
          7. Accelerations. Notwithstanding the foregoing provisions of this
Article II:
     (i) If a Change in Control occurs, the total amount of each Participant’s
Base Salary Subaccount, Incentive Compensation Subaccount, and Vested Excess
Core Contribution

 



--------------------------------------------------------------------------------



 



Subaccount shall immediately be paid to the Participant in the form of a single,
lump sum payment, provided that if such Change in Control does not constitute a
“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury
Regulation Section 1.409A-3(i)(5), or any successor provision, then payment
shall be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Participant on the date (or dates) the
Participant would otherwise be entitled to a distribution (or distributions) in
accordance with the provisions of the Plan.
     (ii) In the event of an Unforeseeable Emergency and at the request of a
Participant or Beneficiary, the Committee may in its sole discretion accelerate
the payment to the Participant or Beneficiary of all or a part of his or her
Account(s). Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
          8. Adjustments. The Committee may make or provide for such adjustments
in the numbers of Common Shares credited to Participants’ Account, and in the
kind of shares so credited, as the Committee in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants that otherwise would result from
(i) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction or
event having an effect similar to any of the foregoing. Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for any or all Common Shares deliverable under the Plan such
alternative consideration as it, in good faith, may determine to be equitable in
the circumstances.
          9. Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

 



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION
          1. Administration. The Company, through the Committee, shall be
responsible for the general administration of the Plan and for carrying out the
provisions hereof. The Committee shall have all such powers as may be necessary
to carry out the provisions of the Plan, including the power to (i) determine
all questions relating to eligibility for participation in the Plan and the
amount in the Account or Accounts of any Participant and all questions
pertaining to claims for benefits and procedures for claim review, (ii) resolve
all other questions arising under the Plan, including any questions or
construction, and (iii) take such further action as the Company shall deem
advisable in the administration of the Plan. The actions taken and the decisions
made by the Committee hereunder shall be final and binding upon all interested
parties. It is intended that all Participant elections hereunder shall comply
with Section 409A of the Code. The Committee is authorized to adopt rules or
regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
rules thereunder).
          2. Claims Procedures. Whenever there is denied, whether in whole or in
part, a claim for benefits under the Plan filed by any person (herein referred
to as the “Claimant”), the Committee shall transmit a written notice of such
decision to the Claimant within 90 days of receiving the claim from the
Claimant, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim, a reference to the relevant Plan provisions, a description
and explanation of additional information needed, and a statement advising the
Claimant that, within 60 days of the date on which he or she receives such
notice, he or she may obtain review of such decision in accordance with the
procedures hereinafter set forth. Within such 60-day period, the Claimant or the
Claimant’s authorized representative may request that the claim denial be
reviewed by filing with the Committee a written request therefor, which request
shall contain the following information:
     (i) the date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;
     (ii) the specific portions of the denial of the claim which the Claimant
requests the Committee to review;

 



--------------------------------------------------------------------------------



 



     (iii) a statement by the Claimant setting forth the basis upon which the
Claimant believes the Committee should reverse the previous denial of the
Claimant’s claim for benefits and accept the claim as made; and
     (iv) any written material (offered as exhibits) which the Claimant desires
the Committee to examine in its consideration of the Claimant’s position as
stated pursuant to clause (iii) above.
Within 60 days of the date determined pursuant to clause (i) above, the
Committee shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
Committee shall render its written decision on review, written in a manner
calculated to be understood by the Claimant and including the reasons and Plan
provisions upon which its decision was based, a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents and other information relevant to the claim, and a
statement describing the Claimant’s right to bring an action under Section
502(a) of ERISA.
ARTICLE IV
AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Plan at any time by
action of the Board; provided, however, that no such action shall adversely
affect any Participant or Beneficiary who has an Account, or result in the
acceleration of payment of the amount of any Account (except as otherwise
permitted under the Plan), without the consent of the Participant or
Beneficiary; (provided, however, that the consent requirement of Participants or
Beneficiaries to certain actions shall not apply to any amendment or termination
made by the Company pursuant to Section 8(iii) of Article V). Notwithstanding
the preceding sentence, the Committee, in its sole discretion, may terminate the
Plan to the extent and in circumstances described in Treasury
Regulation Section 1.409A-3(j)(4)(ix), or any successor provision.
ARTICLE V
MISCELLANEOUS
          1. Non-alienation of Deferred Compensation. Except as permitted by the
Plan and subject to Section 8(ii) of this Article V, no right or interest under
the Plan of any Participant or Beneficiary shall, without the written consent of
the Company, be (i) assignable or transferable in any manner, (ii) subject to
alienation, anticipation, sale, pledge, encumbrance, attachment, garnishment or
other legal process or (iii) in any manner liable for or subject to the debts or
liabilities of the Participant or Beneficiary.

 



--------------------------------------------------------------------------------



 



          2. Participant by Associates of Subsidiaries. An Eligible Associate
who is employed by a Subsidiary and elects to participate in the Plan shall
participate on the same basis as an associate of the Company. The Account or
Accounts of a Participant employed by a Subsidiary shall be paid in accordance
with the Plan solely by such Subsidiary to the extent attributable to Base
Salary or Incentive Compensation that would have been paid by such Subsidiary in
the absence of deferral pursuant to the Plan.
          3. Interest of Associate. The obligation of the Company under the Plan
to make payment of amounts reflected in an Account merely constitutes the
unsecured promise of the Company to make payments from its general assets or in
the form of its Common Shares, as the case may be, as provided herein, and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. Further, no Participant or Beneficiary shall
have any claim whatsoever against any Subsidiary for amounts reflected in an
Account. Nothing in the Plan shall be construed as guaranteeing future
employment to Eligible Associates and nothing in the Plan shall be considered in
any manner a contract of employment. It is the intention of the Company that the
Plan be unfunded for tax purposes of Title I of ERISA. The Company may create a
trust to hold funds, Common Shares or other securities to be used in payment of
its obligations under the Plan, and may fund such trust; provided, however, that
any funds contained therein shall remain liable for the claims of the Company’s
general creditors and provided, further, that no amount shall be transferred to
trust if, pursuant to Section 409A of the Code, such amount would, for purposes
of Section 83 of the Code, be treated as property transferred in connection with
the performance of services.
          4. Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any other person, firm or corporation any legal or
equitable right as against the Company or any Subsidiary or the officers,
employees or directors of the Company or any Subsidiary, except any such rights
as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.
          5. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
          6. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.

 



--------------------------------------------------------------------------------



 



          7. Relationship to Other Plans. The Plan is intended to serve the
purposes of and to be consistent with the Long-Term Incentive Plans and any
similar plan approved by the Committee for purposes of the Plan. The issuance or
transfer of Common Shares pursuant to the Plan shall be subject in all respects
to the terms and conditions of the Long-Term Incentive Plans and any other such
plan. Without limiting the generality of the foregoing, Common Shares credited
to the Account(s) of Participants pursuant to the Plan as Incentive Compensation
shall be taken into account for purposes of Section 3 of the Long-Term Incentive
Plans (Shares Available Under the Plans) and for purposes of the corresponding
provisions of any other such plan.
          8. Compliance with Section 409A of the Code.
     (i) To the extent applicable, it is intended that the Plan (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participant or a Beneficiary. The Plan shall be administered in a
manner consistent with this intent. In furtherance of, but without limiting the
generality of the foregoing, amounts in the Pre-2005 Subaccounts, which are
intended to qualify for “grandfathered” status pursuant to Treasury
Regulation Section 1.409A-6(a), shall not be subject to the provisions of
Section 409A of the Code and shall be governed by the terms and conditions
specified in the Plan as in effect prior to January 1, 2005.
     (ii) Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment, provided that to the extent permitted by Section 409A
of the Code, payment of part or all of a Participant’s interest under the Plan
may be made to an individual other than the Participant to the extent necessary
to fulfill a domestic relations order as defined in Section 414(p)(1)(B) of the
Code. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Participant or for a Participant’s benefit under the Plan may not be reduced by,
or offset against, any amount owing by a Participant to the Company or any of
its affiliates.
     (iii) Notwithstanding any provision of the Plan to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to the Plan as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a

 



--------------------------------------------------------------------------------



 



Participant shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
Account in connection with the Plan (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold a Participant harmless
from any or all of such taxes or penalties.
          9. Headings; Interpretation.
     (i) Headings in the Plan are inserted for convenience of reference only and
are not to be considered in the construction of the provisions hereof.
     (ii) Any reference in the Plan to Section 409A of the Code will also
include any applicable proposed, temporary, or final regulations or any other
applicable formal guidance promulgated with respect to such Section 409A of the
Code by the U.S. Department of Treasury or the Internal Revenue Service.
Further, any specific reference to a Code section or a Treasury Regulation
section shall include any successor provision of the Code or the Treasury
Regulation, as applicable.
     (iii) For purposes of the Plan, the phrase “permitted by Section 409A of
the Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

 